Appellant was tried and convicted in, and prosecuted his appeal from, the Justice Court to the District Court. In the latter court he was again convicted. In each court his fine was assessed at $25.
This appeal must be dismissed, because this court can not entertain it for want of jurisdiction. By statute it is provided, that "the Court of Criminal Appeals shall have appellate jurisdiction co-extensive with the limits of the State in all criminal cases of whatever grade." Acts 1892, p. 37, sec. 24. "The preceding section shall not be so construed as to embrace cases which have been appealed from justices', mayors' or other inferior courts to the County Court, and in which the judgment rendered or fine imposed by the County Court shall not exceed $100, exclusive of cost. In such cases, the judgment of the County Court shall be final." Id., sec. 25. This legislation is authorized by the Constitution. Const., art. 5, sec. 16.
The appeal is dismissed.
Dismissed.
Judges all present and concurring.